Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, and 10 are objected to because of the following informalities:  
Claim 2 recites “the evasive preparation execution unit senses … acceleration of the monitoring target vehicle” however based on the Specification (¶28) it is believed that the acceleration must by calculated and not just sensed.
Claim 4 recites “the evasive preparation execution unit senses … adjustment of a vehicle speed” however based on the Specification (¶28) it is believed that the adjustment of a vehicle speed must by calculated and not just sensed.
Claim 10 recites “a TTC” to aid in understanding of the invention it is recommended that Applicant spell out the acronym Time To Collision (TTC). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lujan et al (US Patent Publication 2018/0148051).
Regarding claim 1, Lujan discloses a vehicle control device comprising: (abstract)
an object recognition unit configured to recognize an object around an own- vehicle; (¶62)
a monitoring target vehicle detection unit configured to detect a monitoring target vehicle that may potentially cut into an own-lane from an adjacent lane among objects recognized by the object recognition unit; (¶68-69, 71, 77-78)
an evasive preparation execution unit configured to execute an evasive preparation for cut-in of the monitoring target vehicle when a predetermined relative motion of the monitoring target vehicle relative to flow of the adjacent lane is sensed; and (¶64-68, 77, 84, 87)
an evasive action execution unit configured to execute an evasive action to avoid interference between the monitoring target vehicle and the own-vehicle when a predetermined relative motion of the monitoring target vehicle relative to the own-vehicle is sensed after the evasive preparation is executed. (¶64, 8)


In the event it is deemed that Lujan fails to disclose the limitation said limitation would alternatively have been obvious because Lujan discloses that the vehicle control device “may be employed in any context in which AV 10 has an intended path within a region of interest that requires consideration of moving objects (e.g., other vehicles) in the vicinity.” and a vehicle cutting into an own lane would have been an obvious context to a person of ordinary skill in the art at the time of filing because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Lujan further discloses wherein the evasive preparation execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the flow of the adjacent lane, acceleration of the monitoring target vehicle from a vehicle speed faster than a group vehicle speed of the adjacent lane, or deceleration of the monitoring target vehicle from a vehicle speed slower than the group vehicle speed of the adjacent lane. (¶79)

Regarding claim 3, Lujan further discloses wherein the evasive preparation execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the flow of the adjacent lane, a longer inter-vehicular distance between the monitoring target vehicle and a front vehicle on the adjacent lane than a reference range, or the inter-vehicular distance shorter than the reference range. (¶87)

Regarding claim 4, Lujan further discloses wherein the evasive action execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the own-vehicle, adjustment of a vehicle speed of the monitoring target vehicle to a vehicle speed of the own-vehicle by the monitoring target vehicle. (¶79)

Regarding claim 8, Lujan further discloses wherein the monitoring target vehicle detection unit detects, as the monitoring target vehicle, a vehicle traveling at a position diagonally in front of the own-vehicle on the adjacent lane. (¶62, 68-69, 71, 77-78)

Regarding claim 9, Lujan further wherein the monitoring target vehicle detection unit detects, as the monitoring target vehicle, a vehicle traveling in a monitoring region set on the adjacent lane and including a position right beside the own- vehicle. (¶62, 68-69, 71, 77-78)

Regarding claim 10, Lujan further discloses wherein the evasive action execution unit immediately executes the evasive action before execution of the evasive preparation when a vehicle approaches from behind on the adjacent lane at a vehicle 

Regarding claim 11, Lujan further discloses wherein the evasive action execution unit executes at least one operation of steering, deceleration, and acceleration as the evasive action. (¶43)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lujan as applied to claim 1 above, and further in view of Kubota et al (US Patent Publication 2017/0349172).
Regarding claim 5, Kubota teaches wherein the evasive action execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the own-vehicle, staying of the monitoring target vehicle at a constant inter-vehicular distance from the own-vehicle for a predetermined time or longer. (¶11)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Lujan with wherein the evasive action execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the own-vehicle, staying of the monitoring target vehicle at a constant inter-vehicular distance 

Regarding claim 6, Kubota further teaches a side-by- side running avoidance control unit configured to control, when another vehicle staying in a side-by-side running determination region set on the adjacent lane for a side-by-side running determination time or longer is detected, driving of the own-vehicle to avoid side-by-side running with the other vehicle, wherein the evasive preparation execution unit executes, as the evasive preparation, increase of the side-by-side running determination region in a lane direction of the adjacent lane and reduction of the side-by-side running determination time when the predetermined relative motion of the monitoring target vehicle relative to the flow of the adjacent lane is sensed. (¶11, 88-90)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Lujan with a side-by- side running avoidance control unit configured to control, when another vehicle staying in a side-by-side running determination region set on the adjacent lane for a side-by-side running determination time or longer is detected, driving of the own-vehicle to avoid side-by-side running with the other vehicle, wherein the evasive preparation execution unit executes, as the 

Regarding claim 7, Kubota further teaches wherein the evasive action execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the own-vehicle, staying of the monitoring target vehicle in the side- by-side running determination region for the side-by-side running determination time or longer. (¶11, 88-90)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Lujan with wherein the evasive action execution unit senses, as the predetermined relative motion of the monitoring target vehicle relative to the own-vehicle, staying of the monitoring target vehicle in the side- by-side running determination region for the side-by-side running determination time or longer as taught by Kubota so as to avoid obstacles and maintain smooth vehicle control (¶3-4) and further because the technique for improving a particular class of devices was part of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669